86 F.3d 1156
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Aaron BROWN, Defendant-Appellant.
No. 95-1865.
United States Court of Appeals, Sixth Circuit.
May 24, 1996.

Before:  KRUPANSKY, DAUGHTREY, and MOORE, Circuit Judges.

ORDER

1
Aaron Brown, proceeding pro se, appeals a district court judgment denying his motion for a new trial filed pursuant to Fed.R.Crim.P. 33.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1991, a jury convicted Brown of conspiracy to possess with intent to distribute a controlled substance in violation of 21 U.S.C. § 846.   He was sentenced to 211 months of imprisonment.   A panel of this court affirmed Brown's conviction and sentence on appeal.   United States v. White et al., Case Nos. 91-2005, etc.  (6th Cir.1994).


3
In his Rule 33 motion for a new trial, Brown argued that he had discovered new evidence that can establish that he is innocent of his conspiracy conviction.   Specifically, he alleged that he could present evidence that a co-defendant (Lockett) had been involved in a separate conspiracy with another individual (Newell) which established that Brown only had a brief buyer-seller relationship with Lockett.   The district court denied the motion as without merit.


4
Brown has filed a timely appeal, essentially reasserting his same arguments.


5
Upon review, we conclude that the district court did not abuse its discretion when it denied Brown's motion for a new trial for the reasons stated in its memorandum opinion filed August 8, 1995.  See Wayne v. Village of Sebring, 36 F.3d 517, 525 (6th Cir.1994), cert. denied, 115 S.Ct. 2000 (1995).   The record reflects that the evidence on which Brown relies would not likely lead to an acquittal if his case were retried.  See United States v. Garcia, 19 F.3d 1123, 1126 (6th Cir.1994).


6
Accordingly, we hereby affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.